 In the Matter Of MONTGOMERY WARD & COMPANY, INC., EMPLOYERandBUILDINGAND CONSTRUCTION TRADES COUNCIL OF GREATER KANSASCITY, A. F. OFL.,1 PETITIONERCase No. 17-R-1585.-Decided April 15,1947Mr. D. M. Norton,of Chicago, Ill., for the Employer.Messrs. John J. ManningandClif Langsdale,of Kansas City, Mo.,for the Petitioner.Miss Eleanor Schwartzbach,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldatKansasCity,Missouri,on November 12, 1946, before CharlotteAnschuetz, hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMontgomery Ward & Company, Inc., an Illinois corporation, main-taining its principal office and place of business in Chicago, Illinois,is engaged in the sale and distribution of general merchandise through-out the United States.The Employer operates 9 mail order housesand more than 500 retail stores.This proceeding is concerned solelywith the retailstores.During the year ending January 31, 1946, the Employer purchasedgoods amounting in value to approximately $5,000,000, approximately95 percent of which was shipped to the store from points outside theState of Missouri.During the same period the Employer sold mer-iThe petition and other formal papers were amended at the hearing to show the correctname of the Petitioner2United Mail Order,Warehouse and Retail Employees Union,Local 131,affiliated withthe United Retail,Wholesale and Department Store Employees of America, C. I 0 , hereincalled the C I. 0 , though served with notice,did not appear at the hearing or otherwiseparticipate in the proceedings.73 N. L R.B., No. 81416 MONTGOMERY `YARD & COMPANY, INC.417chandise valued at approximately $4,500,000, approximately 5 percentof which was sold to purchasers located outside the State of Missouri.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.TIE ORG:INIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe Petitioner seeks a unit of maintenance carpenters and painters,including furniture finishers, at the Employer's retail store in KansasCity,Missouri.The Employer contends that the unit sought by thePetitioner is inappropriate, and that the plant-wide unit established bythe Board for the Employer's retail store employees in a prior rep-resentation proceeding 3 should not be disturbed.On October 13, 1943, the Board, in the prior proceeding noted above,decided that retail store employees and mail order house employees ofthe Employer at Kansas City, should not be merged in a single unit,thereby rejecting the request of the Petitioner herein for a maintenancecarpenter and painter unit composed of such employees in both sectorsof the Employer's Kansas City operations.The Board found thatsuch maintenance employees at the Employer's mail order house mightconstitute a separate unit or part of a plant unit, and after a self-determination election, certified the Petitioner as bargaining repre-sentative of these employees in a separate maintenance unit.Findingno evidence that the Petitioner herein had organized the maintenancecarpenters and painters at the Employer's retail store, the Board didnot direct a self-determination election for those employees and de-termined that retail store employees, including maintenance carpentersand painters, constitute a single plant unit.Although the record in theproceeding noted above did not indicate that the Petitioner herein hadorganized the carpenters and painters at the retail store, these em-ployees refused to participate in the election because the Petitioner wasnot on the ballot.'Matter of Montgomery Wa d f Co , Incorporated,53 N. L R B 1300. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDFollowing certification by the Board for the retail store unit, theC. I. 0.1 entered into negotiations with the Employer, but executed nowritten contract for these employees.The carpenters and painters inthe retail store retained their membership in the Petitioner and none ofthem joined the C. I. O. The Employer continued its practice of pro-curing carpenters and'painters from the Petitioner.These employeeshave refused to present grievances through the C. I. O. They did notreceive the wage increases received by other employees in the retailstore after the certification of the C. I. O. nor have they benefited byany bargaining between the Employer and the C. I. O. The carpentersand painters at the Employer's retail store perform most of their workin the carpenter and painters shops in the basement of the store. Theyreport to work 2 hours earlier than the other employees, and work on a5-clay week.5Under all the circumstances, we are of the opinion thatthe separate unit sought is appropriate for the purposes of collectivebargaining 0The Employer would exclude, and the Petitioner include, extraemployees.The Employer employs at its retail store one regular sandone extra. painter, a furniture refinisher, and one regular, one extra,and one apprentice carpenter.These extra employees in general per-form duties similar to those of the regular employees.They have thesame working conditions as the latter, and are full-time employees.Immediately upon employment they receive merchandise discounts.After 30 days' employment, they are eligible for holiday wages; after00 days, for the Employer's insurance program; and after 1 year, forvacations.One of these extra employees has been with the Employerfor 5 months.Although the Employer contends that extra employeesare temporary employees, it was unable to estimate an approximatedate when their services will be terminated.Inasmuch as these work-ers are presently full-time employees and engage in work similar tothat performed by others in the unit, we do not regard the contingencythat they may be discharged at some indefinite future date as justifyingtheir exclusion from the unit.Accordingly, we shall include them inthe unlt.7We find that all carpenters and painters at the Employer's retailstore at Kansas City, llMissouri, including furniture finishers, extraand apprentice carpenters, and extra painters, but excluding all super-4 See footnote 2 above'The otheremployees in the retail store work 6 days a week."Matter of Gulf Oil Corporation,72 N L R B. 895,Matter of Rainbow Lithograph-tiny Company,69 N L. R B 1383;Matter of Cleveland Graphite Bronze Company,69N L R B 1350;Matter of A. L. Mechling, et al.,69 N. L R. B. 838;Matter of ChickasawWood Paoduct Company,65 N L R B 664.'SeeMatter of J. W. Evans &Son, 71 N L R B 1039.Matter of Allis-Chalmers Manu-faetnriny Company,64 N. L R. B 750;Matter of Consolidation Coal Company,63 N LItB 169,Matter of Norfolk Southern Bus Corporation,60 N L R B 630Matter of TheMay Department Stores Company,39 N. L R B 471. MONTGOMERY WARD & COMPANY, INC.419visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Montgomery Ward,& Company,Inc.,Kansas City, Missouri, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Building and Construction TradesCouncil of Greater Kansas City, A. F. of L., for the purposes ofcollective bargaining.MR. JOHN M. HousTON took no part in the consideration of theabove Decision and Direction of Election.